Citation Nr: 9915210	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-36 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to an increased evaluation for residuals of a 
displaced 7th cervical vertebra with a scar and limitation in 
range of motion, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for a scar over 
the right cheek, jaw and anterior canthus, currently 
evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for right facial 
paresis, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right shoulder, involving Muscle Groups 
I and III, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran, who served on active duty from 
May 1942 to March 1946, appealed that decision, which has 
been referred to the Board for adjudication. 


FINDINGS OF FACT

1.  There is no medical evidence of a nexus or relationship 
between the veteran's current heart condition and his period 
of active duty service.

2.  The veteran's residuals of a displaced 7th cervical 
vertebra with a scar and limitation in range of motion are 
productive of pain, a tender scar, and severe limitation in 
range of motion, but do not show evidence of ankylosis or 
spinal cord involvement.

3.  The veteran's scar over the right cheek, jaw and anterior 
canthus produces a marked and unsightly deformity with marked 
discoloration, but is not shown to be exceptionally repugnant 
or to result in complete deformity of the right side of the 
face.
4.  The veteran's right facial paresis is not productive of 
more than moderate incomplete paralysis of the facial nerve, 
as this disability is manifested by hypoesthesia and paresis 
of the right lower jaw with no other findings.

5.  The veteran's residuals of a gunshot wound of the right 
shoulder, involving Muscle Groups I and III, are currently 
manifested by the following: two well-healed scars from a 
through and through wound; X-ray evidence of mild 
degenerative arthritis; no neurological or muscle damage; and 
significant limitation in range of motion; the disability is 
not shown to be productive of more than moderately severe 
impairment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
heart condition is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a displaced 7th cervical vertebra with a 
scar and limitation in range of motion have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5010, 5290 (1998).

3.  The criteria for a separate evaluation of 10 percent for 
a painful scar over the cervical spine have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7804 (1998).

4.  The criteria for a 50 percent evaluation for a scar over 
the right cheek, jaw and anterior canthus have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7800 (1998).

5.  The criteria for an evaluation in excess of 10 percent 
for right facial paresis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.124a, 
Diagnostic Code 8207 (1998).

6.  The criteria for an evaluation in excess of 30 percent 
for residuals of a gunshot wound of the right shoulder, 
involving Muscle Groups I and III, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.48, 4.49, 4.56, 4.72, 
4.73, Diagnostic Code 5301 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Certain chronic diseases, such as 
cardiovascular disease, may be presumed to have been incurred 
in service if manifest to a compensable degree (10 percent) 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  A 10 percent evaluation for 
hypertension requires a diastolic reading that is 
predominantly 100 or more.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, as in effect prior to and on January 12, 1998; see 
62 Fed. Reg. 65207-65244 (1997).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R 
§ 3.303(b).  

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has indicated 
that a claim may be well grounded based on application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period, 
and the veteran still has such condition.  That evidence must 
be medical, unless it relates to a condition that the Court 
has indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.

The veteran claims that he currently suffers from a heart 
condition as a result of his period of active duty service.  
His primary theory is that his current heart condition had 
its onset following an in-service injury in which he was 
crushed in a motor vehicle accident.  However, no heart 
condition is identified by any medical professional in 
service or within one year of the veteran's discharge from 
service, and competent medical evidence of a nexus between 
the veteran's currently diagnosed hypertension and his period 
of service is lacking.  Therefore, as the veteran has failed 
to prove this essential element, the Board must conclude that 
the claim for service connection for a heart condition is not 
well grounded. 

Service medical records confirm that the veteran was involved 
in a motor vehicle accident in which he sustained injuries to 
his shoulder and neck.  These records, however, make no 
reference to any complaint, treatment or finding concerning 
any heart problems.  The veteran's separation examination 
report of March 1946 notes that the cardiovascular system was 
normal.  This report also includes three diastolic blood 
pressure readings of 158/80, 156/86 and 150/80.  Thus, no 
chronic disability pertaining to a heart condition is shown 
to have been present during service.  See Savage, supra.

The medical evidence developed post-service fails to show the 
onset of a heart condition to a compensable degree within the 
one-year period following the veteran's discharge from 
service, nor is there continuity of relevant symptomatology 
shown.  Treatment reports from Community Echocardiography 
Facility dated from January 1986 to February 1996 show that 
the veteran was diagnosed with aortic stenosis as well as 
hypertension.  VA outpatient treatment reports dated from May 
1996 to March 1998 also document the presence of hypertension 
and a heart murmur.  None of these reports includes a medical 
opinion which relates any of the veteran's heart problems to 
service; hence, they are insufficient to well ground the 
veteran's claim.

In correspondence dated in April 1995, J. Edward DeMarco, 
M.D., stated that the veteran had a heart problem which "may 
or may not" have been service connected.  Dr. DeMarco 
indicated that that issue would have to be evaluated by a 
specialist.  This report also is insufficient to render the 
veteran's claim well grounded.  To be well grounded, a claim 
must be accompanied by evidence that suggests more than a 
purely speculative basis for granting entitlement.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  The Board finds that Dr. DeMarco's 
statement that the veteran's heart condition "may or may 
not" be service connected is not based on first hand 
knowledge of the veteran's medical condition during his 
period of active service; rather it is based on the veteran's 
account of his own medical history.  In the absence of 
medical evidence showing that the veteran's heart condition 
had its onset in service, the opinion expressed can be 
considered no more than speculative.  Dr. Marco's opinion is 
also equivocal, expressed in terms of "may or may not," 
indicating an absence of medical certainty on which this 
opinion is based.  Because it is speculative and equivocal, 
this opinion does not suggest more than a purely speculative 
basis for granting entitlement to the requested benefit.  Id.  
The Board therefore finds that such statement may not serve 
as competent medical evidence of a nexus between the 
veteran's heart condition and his military service. 

The Board has also considered written statements submitted by 
the veteran and his representative that his heart condition 
is related to service.  However, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran or his representative possess the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of a heart condition, 
their lay statements are insufficient to well ground the 
veteran's claim.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).  

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, 2 Vet. App. at 611.  In the 
absence of competent medical evidence to support the claim 
for service connection for a heart condition, the Board can 
only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  Since the claim 
for service connection is not well grounded, the VA has no 
further duty to assist the veteran in developing the record 
to support the claim.  See Epps, 126 F.3d at 1469 ("[T]here 
is nothing in the text of § 5107 to suggest that [VA] has a 
duty to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim.").

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically address 
the question of whether a claim is well grounded but rather, 
as here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the veteran's claim.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why the current claim has 
been denied.  Id.  Essentially, he needs competent medical 
evidence showing a nexus between his heart condition and his 
period of military service.

II.  Increased Rating Claims

As a preliminary matter, the Board finds that all of the 
veteran's claims for increased ratings are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a). The Board also 
is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist him in 
the development of facts pertinent to his claims.  Id.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
The pertinent Diagnostic Code sections will be discussed 
below, as appropriate. Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  When the evidence is 
in relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain and/or weakness, to the extent 
that any such symptoms are supported by adequate pathology.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).

A.  Residuals of a Displaced 7th Cervical Vertebra

Service medical records reveal that the veteran injured his 
neck in a motor vehicle accident in 1942.  He underwent 
excision of a fracture of the spinous process of the 7th 
cervical vertebra.  As a result, a June 1946 rating decision 
granted service connection for residuals of a displaced 
cervical vertebra.  

The veteran's residuals of a displaced 7th cervical vertebra 
are currently evaluated as 30 percent disabling under 
Diagnostic Codes 5010 and 5290.  Under Diagnostic Code 5010, 
arthritis due to trauma which is substantiated by X-ray 
findings is rated as degenerative arthritis under Diagnostic 
Code 5003 which, in turn, provides that such arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(1998). 

Limitation of motion of the cervical spine is evaluated at 
Diagnostic Code 5290.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5290.  The veteran's cervical spine disability is currently 
evaluated as 30 percent disabling under this code provision, 
which contemplates severe limitation of motion of the 
cervical spine.  Since this is the maximum evaluation allowed 
under Diagnostic Code 5290, the Board must determine whether 
any other applicable diagnostic code warrants a higher 
evaluation for this disability.  

There are several other code provisions pertaining to the 
cervical spine which provide an evaluation in excess of 30 
percent.  Under Diagnostic Code 5285, an additional 10 
percent evaluation is warranted where there is demonstrable 
deformity of the vertebral body in addition to limited motion 
or muscle spasm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(1998).  Under Diagnostic Code 5287, a 40 percent disability 
evaluation is warranted if there is evidence that the 
cervical spine is ankylosed (bony fixation).  See 38 C.F.R. § 
4.71a, Diagnostic Code 5287 (1998). 

The evidence of record does not show that the veteran's 
cervical spine disability is manifested by ankylosis or 
demonstrable deformity of the vertebral body.  The Board 
considered the April 1995 letter from Dr. DeMarco, as well as 
VA examination reports dated in June 1995 and May 1998.  
These reports show that the veteran's cervical spine 
demonstrated severe limitation in range of motion, but do not 
reveal evidence of ankylosis.  Moreover, while VA X-ray 
reports dated in June 1995 and May 1998 show disc space 
narrowing of the cervical spine, no deformity of the 
vertebral body was observed.  Similarly, Dr. DeMarco also did 
not indicate that X-rays of the veteran's cervical spine 
disclosed any deformity of the vertebral body.  Under these 
circumstances, the requirements for a higher evaluation under 
Diagnostic Codes 5285 and 5287 have not been met.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 5287.

The Board has also considered the provisions of Diagnostic 
Code 5293, which refers to intervertebral disc syndrome.  
Under this code section, a 40 percent evaluation is warranted 
for severe intervertebral disc syndrome, featuring recurring 
attacks with intermittent relief.  The highest evaluation of 
60 percent is contemplated with findings of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998). 

The Board finds that the evidence of record does not warrant 
a higher evaluation for the veteran's cervical spine 
disability under Diagnostic Code 5293.  In particular, no 
neurological involvement of the cervical spine was present 
during the June 1995 VA examination.  The May 1998 VA 
orthopedic examination report includes the veteran's 
complaints of radiating pain from his neck to his shoulders.  
He also reported occasional pain radiating to his arms and 
hands.  Upon neurological examination, there was hypesthesia 
of the right upper extremity.  Position sense was normal in 
both hands.  Biceps, triceps and radial periosteal reflexes 
were 2+ and equal bilaterally.  Manometer reading showed grip 
of 61 pounds of force for the left and 25 pounds of force for 
the right.  Nevertheless, these findings do not appear to be 
related to the veteran's cervical spine disability.  Rather, 
the examiner attributed these findings to the veteran's 
service-connected right shoulder disability or to a post-
service industrial accident.  Therefore, the Board finds that 
a higher evaluation for the veteran's cervical spine 
disability is not warranted under Diagnostic Code 5293.

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, the Board has also considered the argument advanced 
by the veteran's representative that an increased evaluation 
is warranted on the basis of functional loss due to the 
veteran's complaints of pain.  See DeLuca, 8 Vet. App. at  
204-06.  Where, as in this case, a musculoskeletal disability 
is currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a higher rating 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).  As such, 
since there is no applicable diagnostic code which provides 
an evaluation in excess of 30 percent, consideration of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 is not in order.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's service-connected residuals of a displaced 7th 
cervical vertebra.  Given this conclusion, the Board finds 
that the doctrine of reasonable doubt need not be considered.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.

However, the evaluation of all of the residuals of the 
veteran's displaced 7th cervical vertebra is not yet 
complete.  The Court has held that each service-connected 
problem associated with a service-connected disability may be 
rated separately unless it constitutes the same disability or 
the same manifestation.  See 38 C.F.R. § 4.14; Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The critical element is 
that none of the symptomatology is duplicative or 
overlapping; rather, the manifestations of the disabilities 
must be separate and distinct.  See Esteban, 6 Vet. App. at 
261, 262.  

In this case, the Board finds that an additional rating is 
warranted in order to compensate the veteran for the symptoms 
associated with his painful scar over the cervical spine, 
which is a separate and distinct manifestation of the 
veteran's service-connected residuals of a displaced 7th 
cervical vertebra.  VA examination reports dated in June 1995 
show a three-inch vertical scar extending from C7 downward.  
This scar was tender to palpation and not attached to the 
underlying structure.  One of these reports includes a 
diagnosis of residuals of postoperative injury to the 
cervical spine with tender, superficial scar.  

The Board concludes that these findings are analogous to a 10 
percent evaluation under Diagnostic Code 7804, which provides 
a 10 percent evaluation for superficial scars that are tender 
and painful on objective demonstration.  See 38 C.F.R. § 
4.118, Diagnostic Code 7804.  This is the maximum rating 
allowed under this diagnostic code.  Accordingly, a separate 
10 percent evaluation is warranted for the scar over the 
veteran's cervical spine.






B.  Scar Over the Right Cheek, Jaw and Anterior Canthus

In 1944, the veteran sustained a gunshot wound to the right 
side of the face which resulted in a fracture to the right 
mandible.  The veteran underwent surgery on the right 
mandible and had the scar tattooed.  Service connection was 
granted in June 1946 for the residual right facial scar.  The 
August 1995 rating decision on appeal denied the veteran's 
claim for an evaluation in excess of 30 percent for this 
residual scar, which the veteran promptly appealed. 

The veteran's scar over the right cheek, jaw and anterior 
canthus has been evaluated under Diagnostic Code 7800.  Under 
this diagnostic code, a 30 percent evaluation is assigned for 
a severe disfiguring scar of the face, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips or auricles.  The next higher evaluation of 50 percent 
is warranted for a facial scar that is complete, 
exceptionally repugnant on one side of the face, or where 
there is marked or repugnant bilateral disfigurement.  A Note 
to this code also provides that when, in addition to tissue 
loss and cicatrization, there is marked discoloration, color 
contrast, or the like, the 30 percent evaluation may be 
increased to 50 percent, and the 50 percent evaluation may be 
increased to 80 percent.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7800.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 50 percent 
evaluation for the veteran's right facial scar.  In reaching 
this decision, the Board considered two VA examination 
reports.  During a VA examination in June 1995, the veteran 
stated that the tattoo which had covered his facial scar had 
almost disappeared over the past several years, leaving a 
residual pigment in the scar.  Examination of the right jaw 
showed a superficial scar extending from the outer aspect of 
the right eye along the entire right side of the face and 
ending below the right jaw.  There was greenish pigmentation 
within the scar from a prior tattoo.  

The veteran's right facial scar was next examined by the VA 
in August 1998.  Upon examination, a scar measuring 13 
centimeters was observed on the right side of the face, 
extending from the outer angle of the right eye.  The lower 8 
centimeters of the scar showed a greenish discoloration from 
tattooing.  The scar was nontender but very visible.  It was 
not attached to any underlying structure.  There was no 
ulceration, breakdown, elevation, depression, or underlying 
tissue loss.  There also was no edema, inflammation or keloid 
formation.  Disfigurement was present, but no limitation of 
function of the underlying scar was observed.  Color 
photographs were taken which accompanied this report.  The 
diagnosis was disfiguring scar of the right side of the face, 
secondary to a gunshot wound.

Based on these findings, the Board finds that the veteran's 
right facial scar is severely disfiguring, as it produces a 
marked and unsightly deformity from the right canthus to 
below the mandible.  These findings are analogous to the 30 
percent evaluation under Diagnostic Code 7800.  In addition, 
however, the veteran's right facial scar also shows 
discoloration over the lower 8 centimeters from the tattooing 
performed shortly after the injury.  Thus, under Diagnostic 
Code 7800, the currently assigned 30 percent rating will be 
increased to 50 percent.  

In reaching this decision, the Board has also considered 
whether an evaluation in excess 50 percent is warranted under 
Diagnostic Code 7800.  The VA examination reports and Dr. 
DeMarco's letter do not reflect that the veteran's right 
facial scar is complete or exceptionally repugnant.  The 
Board has also reviewed the color photographs associated with 
the recent VA examination report which do not show the scar 
to be repugnant.  In short, the veteran's scar over the right 
cheek, jaw and anterior canthus is most consistent with a 50 
percent evaluation under Diagnostic Code 7800.

C.  Right Facial Paresis

In addition to the right facial scar, service connection also 
is in effect for right facial paresis as a result of the 
gunshot wound to the right mandible.  This disability is 
currently rated as 10 percent disabling under Diagnostic Code 
8207 for paralysis of the seventh (facial) cranial nerve.  
This diagnostic code provides a 10 percent rating for a 
moderate incomplete paralysis of the facial nerve, while a 20 
percent rating is assigned for a severe incomplete paralysis 
of the facial nerve.  The highest available schedular rating, 
30 percent, is warranted where there is complete paralysis of 
the facial nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8207.

The veteran was afforded several VA examinations to evaluate 
his right facial paresis.  A June 1995 VA examination report 
reveals that passive and active motion of the lower jaw were 
normal.  The veteran was noted to have residual right lower 
facial paresis and hypoesthesia of the right lower jaw; 
however, the remainder of the cranial nerve examination was 
within normal limits.  In this respect, there was no 
limitation of motion of the lower jaw with shifting the mouth 
to the left or right.  Extraocular motions were intact and no 
tosis was present.  No weakness of the frontalis muscles was 
shown.  The diagnosis was gunshot wound to the right cheek 
with deformed canthus, extensive scar to the right lower face 
with right lower facial muscle weakness and loss of feeling 
in the right lower face.  

A VA cranial nerves examination performed in May 1998 showed 
similar findings, as the veteran was shown to have facial 
paresis and hypesthesia of the right lower face.  No masseter 
muscle weakness was found, and active movement of the lower 
jaw against resistance was normal.  There was hypesthesia of 
the right lower face medial to the gunshot wound to the 
midline which extended underneath the right chin.  Cranial 
nerves were otherwise normal.  The diagnosis was gunshot 
wound to the face with traumatic neuropathy of the right 7th 
cranial nerve.  An electromyograph (EMG) performed in June 
1998 revealed moderate chronic facial neuropathy involving 
the right temporal, zygomatic and buccal branch, with the 
mandibular branch appearing intact. 

After reviewing these reports, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for his service-
connected right facial paresis.  The only manifestations of 
this disability consist of paresis and hypesthesia of the 
right lower face as shown on VA examinations in June 1995 and 
May 1998.  Nevertheless, there is no additional evidence of 
record to establish the presence of functional impairment 
which may reasonably be considered representative of a severe 
incomplete paralysis of the seventh cranial nerve.  In 
reaching this decision, the Board has considered the 
applicability of the reasonable doubt doctrine.  However, 
inasmuch as there is no approximate balance of positive and 
negative evidence with respect to any issue material to the 
claim, that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56.

D.  Residuals of a Gunshot Wound of the 
Right Shoulder, Involving Muscle Groups 
I and III.

In 1944, the veteran sustained a gunshot wound to the right 
shoulder.  X-rays taken at that time revealed a minute 
metallic fragmentation on the level of the 6th rib on the 
posterior axillary line.  There was no evidence of any 
infection or prolonged hospitalization as a result of this 
wound.  

In June 1946, service connection was granted for residuals of 
a gunshot wound of the right anterior shoulder, and a 10 
percent evaluation was assigned.  The August 1995 rating 
decision increased this disability evaluation to 30 percent, 
effective as of March 1995.  The veteran appealed that 
decision with respect to the 30 percent evaluation assigned.

In rating a disability from fragmentation or other wound 
injuries, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves.  See 38 C.F.R. 
§ 4.72.  The whole track of the missile should be envisioned 
in its passage through skin, muscle, and fascial planes.  Any 
bone or nerve involvement inevitably resulting from the 
course of the missile should be considered.  See 38 C.F.R. § 
4.49.  For residuals of wounds not chiefly characterized by 
amputation, ankylosis, or limitation of motion, the most 
obvious feature of the disability is the scar which should be 
examined to determine if it is painful, inflamed or keloid, 
adherent, or interferes with the normal motion of the joint 
involved.  The effects of bone or muscle loss, or muscle 
hernia, or lesion of a peripheral nerve, should also be 
considered.  See 38 C.F.R. § 4.48.

The veteran's residuals of a gunshot wound of the right 
shoulder, involving Muscle Groups I and III, have been 
evaluated as 30 percent disabling under Diagnostic Code 5301.  
Under this provision, a 30 percent evaluation is warranted 
for a moderately severe disability, and a 40 percent 
evaluation is warranted for a severe disability.  See 
38 C.F.R. § 4.73, Diagnostic Code 5301.

Prior to July 3, 1997, for a moderately severe disability 
evaluation, the original injury should have been a through 
and through or deep penetrating wound by a high-velocity 
missile of small size or a large missile of low velocity, 
with debridement, prolonged infection, sloughing of soft 
parts, or intermuscular cicatrization.  The service 
department record or other sufficient evidence should show 
hospitalization for a prolonged period in service for 
treatment of a wound of severe grade.  The records in the 
file should reflect a consistent complaint of cardinal 
symptoms of muscle wounds.  Any evidence of unemployability 
because of inability to keep up with work requirements should 
also be considered.  The entrance and, if present, exit scars 
should be relatively large and so situated as to indicate a 
track of the missile through important muscle groups.  There 
should be indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with sound side) should give positive 
evidence of a marked or moderately severe loss.  See 38 
C.F.R. § 4.56(c). 

A severe muscle injury required that the original injury 
should have been a through and through or deep penetrating 
wound due to a high-velocity missile, or large or multiple 
low velocity missiles, or explosive effect of a high velocity 
missile, or a shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The injury 
should have resulted in extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of the missile.  X-ray may show 
minute multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation should show moderate or extensive loss of deep 
fascia or of muscle substance or soft or flabby muscles in 
wound area.  The muscles will not swell and harden normally 
in contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements should show 
positive evidence of severe impairment of function.  In 
electrical tests, reaction of degeneration is not present but 
a diminished excitability to faradic current compared with 
the sound side may be present.  Visible or measured atrophy 
may or may not be present.  Adaptive contraction of opposing 
group of muscles, if present, also is indicative of severe 
damage.  Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum, or vertebrae, with epithelial sealing 
over the bone without true skin covering, in an area where 
bone is normally protected by muscle, indicates severe 
disability.  Consideration of atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included if there 
is sufficient evidence of severe disability.  See 38 C.F.R.  
§ 4.56(d). 

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluation of muscle 
injuries, as set forth in 38 C.F.R. § 4.56.  See 62 Fed. Reg. 
30235 (1997).  Where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). ).  The 
effective date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  Id.; Rhodan v. West, 12 Vet. App. 55, 57 (1998).  
However, the differences between the former criteria and the 
revised criteria are relatively minor.

Under the revised rating criteria, a moderately severe muscle 
disability is characterized by a through and through or deep 
penetrating wound by small high-velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Service medical records would reflect hospitalization for a 
prolonged period, loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, and, if present, evidence of an 
inability to keep up with work requirements.  Objective 
findings would include entrance and, if present, exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side; and tests of strength and endurance 
compared with sound side would demonstrate positive evidence 
of impairment.  See 38 C.F.R. § 4.56(d)(3).

A severe muscle disability is characterized by through and 
through or deep penetrating wound due to a high-velocity 
missile, or large or multiple low-velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
of severe muscle disability included hospitalization for a 
prolonged period, records of consistent complaints of 
cardinal signs and symptoms of muscle disability which 
included loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings would include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
loss of deep fascia or muscle substance on palpation, or soft 
flabby muscles in wound area.  In addition, muscles would 
swell and harden abnormally in contraction, while tests of 
strength, endurance, or coordination movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  See 38 C.F.R. 
§ 4.56(d)(4) 

In addition, the revised criteria further state that, if 
present, the following are also signs of severe muscle 
disability: (i) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (ii) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (iii) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (iv) visible 
or measurable atrophy; (v) adaptive contraction of an 
opposing group of muscles; (vi) atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; and (vii) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

With respect to this claim, the Board considered Dr. 
DeMarco's April 1995 letter which notes that the veteran's 
right shoulder demonstrated pain on forward flexion at 90 
degrees and on abduction at about 120 degrees.  Rotation 
movements were slightly restricted.  Tenderness and slight 
atrophy were present in the upper portion of the right 
pectoralis major muscle.  The remainder of examination of the 
right upper extremity was normal.  X-rays of the pectoralis 
major muscle showed some metallic foreign bodies in the soft 
tissue.

This disability was examined by the VA in June 1995, at which 
time the veteran complained of pain, stiffness and limitation 
of motion of the right shoulder.  Upon examination, there was 
a one-inch scar located across the anterior aspect of the 
right shoulder which was superficial and nontender.  This was 
noted to be the entrance wound.  Residuals from the exit 
wound consisted of a one-inch scar located across the mid-
lateral chest wall which was superficial and nontender.  
There was no swelling or deformity present.  Range of motion 
testing of the right shoulder showed flexion of 120 degrees, 
extension of 30 degrees, abduction of 90 degrees, internal 
rotation of 60 degrees, external rotation of 50 degrees, and 
adduction of 40 degrees.  The veteran was unable to do the 
Apley scratch test.  X-rays revealed advanced degenerative 
osteoarthritis with rather marked scoliosis.  The diagnosis 
was residuals of a gunshot wound of the right shoulder with 
damage to Muscle Groups I and III, with superficial nontender 
scar on the anterior aspect of the right shoulder, intra-
articular involvement, and limitation of motion and 
arthritis. 

The veteran was afforded additional VA examinations in May 
1998.  The veteran described chronic pain in his right 
shoulder which increased with weather changes and heavy use.  
He indicated that he was unable to perform overhead work due 
to pain.  Examination showed a scar measuring 1.5 centimeters 
anteriorly over the right shoulder and a scar measuring 1 
centimeter laterally and distally over the ribs on the right 
side.  These wounds were well healed with no scar problem.  
There was no redness, tenderness or induration, and they were 
not fixed or ulcerated.  It was noted that the anterior wound 
of the shoulder probably involved Muscle Groups I and III, 
but no evidence of muscle atrophy was shown.  Muscle strength 
was good with no muscle weakness identified.  There was 
significant limitation of motion due to pain, as range of 
motion testing showed abduction and flexion of 100 degrees, 
internal rotation of 75 degrees, and external rotation of 80 
degrees.  No signs of atrophy or instability were present.  
X-rays revealed mild degenerative arthritic changes of the 
right acromioclavicular and shoulder joint.  The diagnosis 
was residuals of a gunshot wound to the right shoulder 
involving Muscle Groups I and III. 

The veteran also was provided a VA cranial nerves examination 
in May 1998.  As noted, examination revealed hypesthesia of 
the right upper extremity.  Position sense was normal in both 
hands.  Biceps, triceps and radial periosteal reflexes were 
2+ and equal bilaterally.  Manometer reading showed grip of 
61 pounds of force for the left and 25 pounds of force for 
the right.  Active movement of the right shoulder showed 60 
percent of normal flexion, and 70 percent of normal extension 
and abduction.  The diagnosis was gunshot wound to the right 
shoulder, with sensory and motor neuropathy of the right 
upper extremity.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence of record does not provide any 
basis for an evaluation in excess of 30 percent for the 
veteran's residuals of a gunshot wound of the right shoulder, 
as the clinical evidence does not show this disabling to be 
severely disabling under the former or the revised criteria.  
In considering the history, the Board notes that this injury 
was a through and through wound from a high-velocity missile.  
However, there is no evidence of a shattering bone fracture, 
extensive debridement, or prolonged infection and sloughing 
of soft parts, intermuscular binding and cicatrization.  More 
importantly, the current clinical evidence shows no 
significant muscle damage and only minor neurological 
findings.  Dr. DeMarco noted only slight atrophy of the right 
pectoralis muscle, while VA examiners found no atrophy of the 
right shoulder.  The only significant findings pertaining to 
this injury include pain, some sensory and motor neuropathy, 
X-ray evidence of degenerative arthritis, and limitation in 
range of motion of the right shoulder.  Finally, the Board 
notes that the two scars from the entrance and exit wounds 
consistently have been described as nontender and nonadherent 
with no loss of underlying tissue.  Based on these findings, 
the veteran's residuals of a gunshot wound of the right 
shoulder, involving Muscle Groups I and III, are most 
consistent with a 30 percent evaluation under Diagnostic Code 
5321.

In reaching this decision, the Board also finds that there is 
some objective evidence of weakened movement and excess 
fatigability with use of the right shoulder which may 
indicate additional functional loss due to pain.  However, 
functional loss due to pain has already been considered in 
arriving at the current 30 percent evaluation.  Thus, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, as mandated by DeLuca; however, those provisions 
simply do not warrant an evaluation in excess of 30 percent.  

As the evidence of record demonstrates that the veteran's 
residuals of a gunshot wound of the right shoulder, involving 
Muscle Groups I and III, are most consistent with a 
moderately severe disability, the Board can only conclude 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine need not be 
considered.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 54-56.

E.  Consideration of an Extra-Schedular Evaluation

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In this 
case, however, there has been no showing that any of the 
disabilities under consideration has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned ratings), necessitated frequent periods of 
hospitalization, or otherwise render impracticable the 
application of the regular schedular standards.  

The Board has considered Dr. DeMarco's April 1995 letter in 
which he stated that the veteran was incapable of being 
employed due to his present disability.  Nevertheless, a 
November 1998 VA examination report includes a medical 
opinion that the veteran's disabilities do not significantly 
contribute to unemployability.  Rather, the examiner 
attributed the veteran's unemployability to his age.  The 
Board finds this examination report to be of greater 
probative value than Dr. DeMarco's opinion, as the VA 
examiner reviewed the veteran's claims file prior to 
rendering an opinion.  Under these circumstances, the Board 
determines that referral for consideration of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell, 9 Vet. App. at 239; Shipwash, 8 Vet. 
App. at 227.























ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a heart condition is denied.

An evaluation in excess of 30 percent for residuals of a 
displaced 7th cervical vertebra with a scar and limitation in 
range of motion is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, a separate 10 percent evaluation for a 
tender scar over the cervical spine is granted.

Subject to the laws and regulations governing the payment of 
monetary benefits, a 50 percent evaluation for a scar over 
the right cheek, jaw and anterior canthus is granted.

An evaluation in excess of 10 percent for right facial 
paresis is denied.

An evaluation in excess of 30 percent for residuals of a 
gunshot wound of the right shoulder, involving Muscle Groups 
I and III, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

